Citation Nr: 1235749	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-45 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 through January 1959.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for the cause of the Veteran's death and entitlement to accrued benefits.

The Veteran and her daughter testified at an April 2011 Board hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for posttraumatic personality disorder, evaluated as 50 percent disabling, and for a
 right knee disability, evaluated as 30 percent disabling. 

2.  The Veteran died on July [redacted], 2009 of cardiomyopathy due to coronary artery disease. 

3.  A heart disability was not shown in service or for many years thereafter. 

4.  A service connected disability did not cause or materially contribute to the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 

2.  The criteria for entitlement to payment to the appellant of accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, in an October 2009 letter issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim for DIC and accrued benefits, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The letter also advised the appellant to submit medical evidence showing a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began in service.  Also, the letter notified the appellant of the disabilities for which service connection was in effect at the time of the Veteran's death, to include posttraumatic personality disorder and a right knee disability.  Thus, VA's duty to notify in this case has been satisfied.
 
The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and hearing testimony.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant was an active participant in the claims process by responding to notices and testifying at a hearing.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Cause of Death

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  In order for the service-connected disability to be considered the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Here, the death certificate reflects that the Veteran died on July [redacted], 2009, at the age of 73, due to or as a consequence of end stage cardiomyopathy which was in turn due to coronary artery disease.  An autopsy of the Veteran was not performed.

At the time of the Veteran's death, service connection was in effect for posttraumatic personality disorder, evaluated as 50 percent disabling, and for a right knee disability, evaluated as 30 percent disabling.  Service connection for both disabilities was granted effective from February 1, 1959, and the assigned disability ratings remained undisturbed up through the date of the Veteran's death.

As an initial matter, the appellant does not contend and the evidence does not show that the Veteran suffered from a heart disorder in service or for many years thereafter, and there is no competent evidence suggesting the heart conditions causing his death arose in service or are otherwise directly or presumptively related to military service.  Indeed, service treatment records are negative for any heart disorder, and the evidence indicates the first cardiac event occurred in August 1992.  Rather, through assertions raised in her claims submissions and in her Board hearing testimony, the appellant alleges that the Veteran's dementia was associated with his service-connected posttraumatic personality disorder, and that the dementia contributed to cause the Veteran's death.  In that regard, she asserts that the Veteran declined to receive treatment for his heart condition in the years preceding his death, and, that the Veteran's life span would have been extended had he received such treatment.

The appellant does not raise any specific allegations regarding any relationship between the Veteran's death and his service-connected right knee disability.  In that regard, the Board notes from that there is simply no evidence in the record which even suggests a relationship between the Veteran's death and his right knee disability.  

The Veteran's service-connected posttraumatic personality disability arose from an in-service motorcycle accident in April 1958 in which the Veteran sustained encephalopathy which was apparently manifested by lack of oxygen flow to parts of the brain, frequent and severe headaches, blurred vision which affected his ability to read, and memory loss.  A December 1958 Medical Board determination ruled that the Veteran was physically unfit to continue his active duty, and he was discharged from service in February 1959 by reason of "temporary physical disability" from post traumatic encephalopathy manifested by recurrent severe headaches and visual fatigue.

During a February 1960 VA examination, the Veteran reported ongoing headaches, dimness of vision, and impaired memory.  During the neuropsychiatric portion of the examination, the Veteran demonstrated some difficulty in expressing his symptoms as well as some loss of coordination on finger to finger and finger to nose testing.  Nonetheless, neurological and psychiatric testing was apparently otherwise within normal limits.  Occupationally, the Veteran reported that he was able to work in the field of television repair.

Private treatment records show that the Veteran had his first cardiac event in August 1992.  At that time, he was hospitalized at Morton Hospital following a heart attack and underwent cardiac rehabilitation.  The records indicate that he was discharged from care because he refused to stay any longer.

Private treatment records from Dr. G.J.C. dated through June 2007 reflect that the Veteran was subsequently followed for coronary artery disease and atrial fibrillation.  These records show that the Veteran was doing well and was able to maintain a high activity level in his current occupation as a farmer.  Records dated April 2003 and November 2004 indicate that the Veteran was refusing increasing dosage of his medication due to cost.  A June 2007 record reflects that the Veteran continued to do "tremendously well" and worked heavily on his farm despite poor compliance with treatment.  Once again, although the Veteran was counseled as to the risks associated with his heart disorder in the presence of his sister, the Veteran still refused to agree with an increase in his medication.  There is no mention of dementia in the review of systems or in the past medical history.

An October 2008 record reflects that the Veteran demonstrated weight loss, worsening dyspnea and fatigue, and significant peripheral edema.  At that time, Dr. G.J.C. suspected left ventricular decompensation and recommended hospitalization for more aggressive evaluation and treatment.  The Veteran declined such treatment.  Subsequent treatment records through 2009 indicate that the Veteran continued to refuse hospitalization and aggressive treatment despite increasing symptoms associated with his heart disorder.

Finally, hospital records from Morton Hospital show that the Veteran was 
admitted in July 2009 for congestive heart failure.  The Veteran died during hospitalization.  As noted above, his cause of death was determined as being end stage cardiomyopathy due to coronary artery disease.  Consistent with the medical history outlined above, the death certificate notes that the onset of the Veteran's coronary artery disease was approximately 20 years before the Veteran's death, with onset of cardiomyopathy approximately 10 years after the initial onset of coronary artery disease.

In a September 2009 letter, Dr. G.J.C. opined that the Veteran's resistance to appropriate care for his heart condition was related to dementia, which according to him, appeared to reach its peak during the last two years before the Veteran's death.

A February 2012 VA opinion, prepared by a VA staff psychiatrist after review of the claims file, acknowledged Dr. G.J.C.'s opinion and stated that it is certainly reasonable to conclude that the Veteran's life might have been extended if he had complied with the treatment recommended by Dr. G.J.C.  Nonetheless, the VA physician opined that the Veteran's death, secondary to cardiomyopathy, was not caused by or a result of the service-connected disabilities attributable to his in-service head injury.

In that regard, the VA physician noted that there is no documentation in the record of any personality changes which are attributable to the Veteran's head injuries and which would have led to his non-compliance with treatment.  The VA physician pointed out that the Veteran has had a long and stable marriage and led a productive life, initially as a television repairman (which would have entailed a reasonable degree of cognitive ability) and then as a farmer.  The VA physician also noted that an actual dementia diagnosis is not characterized in the record.  Given the diagnoses of coronary artery disease complicated by atrial fibrillation, the physician opined that it is reasonable to conclude that the Veteran suffered from vascular dementia, as opposed to dementia that was related to his head injury.  Overall, the VA physician concluded that, in the absence of any personality changes after his 1958 traumatic brain injury, the Veteran's death secondary to cardiomyopathy was not caused by or a result of his service-connected head injury.

Consistent with the observations and rationale expressed in the February 2012 VA opinion, neither the Veteran's service treatment records nor his post-service treatment records reflect a diagnosis of dementia.  Indeed, even the treatment record from Dr. G.J.C. did not mention findings of dementia during the review of systems or in the past medical history.  Thus, the February 2012 VA opinion is supported by the clinical evidence of record. 

By contrast, Dr. G.J.C. did not offer any opinion as to whether the Veteran's dementia is in any way related to his service-connected posttraumatic personality disorder.  Further, he does not provide any explanation or rationale for his conclusion that the Veteran's resistance to treatment was related to dementia.  The Board notes the Veteran cited financial concerns in 2007 as the reason for refusing an increase in medication.  Significantly, and as pointed out in the February 2012 VA opinion, Dr. G.J.C. does not point to any evidence of an actual dementia diagnosis.  As noted above, the medical records from Dr. G.J.C. do not reflect a diagnosis of dementia.  Under the circumstances, the Board finds that the statement from Dr. G.J.C. is entitled to minimal probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board is sympathetic to the appellant's sincere belief that the Veteran's service-connected posttraumatic personality disorder contributed in some way to cause the Veteran's death.  Nonetheless, there is no indication in the record that she has received any medical training or has had medical experience sufficient to render a competent medical opinion on the matter.  In this regard, the relationship between the Veteran's service-connected posttraumatic personality disorder, alleged dementia, refusal of treatment, and death from heart disease is clearly not a 
matter capable of lay observation and requires medical expertise to determine.  Accordingly, the appellant's lay opinion does not constitute competent medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

For the reasons set forth above, the Board affords the greatest probative weight to the February 2012 VA opinion, as such opinion was provided following a review of the claims file and included a rationale for the conclusions reached that is consistent with the clinical evidence of record.  Accordingly, the Board finds that the preponderance of the evidence in this case is against a finding that the Veteran's service-connected posttraumatic personality disorder caused or contributed to the Veteran's death from cardiomyopathy and coronary artery disease.

Based upon the foregoing, the claim for service connection for the cause of the Veteran's death is denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Accrued Benefits

In her claims submissions, the appellant asserts generally that she is entitled to accrued benefits.  She does not, however, allege any specific facts or articulate entitlement to any specific benefits to which she believes she is entitled.  Similarly, she does not point to any claims for benefits that were pending and unresolved at the time of the Veteran's death.

The laws and regulations governing claims for accrued benefits state that, upon
the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121 (West 2007); 38 C.F.R. § 3.1000 (2007).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) concluded that in order for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.  Id. at 1300.

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  However, applicable law and VA regulations further stipulate that for claims filed for death benefits, a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2007); 38 C.F.R. § 3.152(a).

In this case, the appellant's claim for accrued benefits was received in October 2009, less than three months after the Veteran's death.  As such, the appellant's claim for accrued benefits is timely under 38 C.F.R. § 3.1000(c). 

Although the appellant has met the filing requirement for entitlement to accrued benefits, there is no legal basis upon which to award the appellant accrued benefits.  In this regard, the Board again notes that prior to the Veteran's death, service connection was in effect for posttraumatic personality disorder and for a right knee disability.  Nonetheless, a review of the claims file does not indicate that the Veteran ever filed a subsequent claim for benefits.  Thus, at the time of his death, the Veteran had no claim for benefits pending.  Under the circumstances, there is simply no legal basis upon which the appellant's claim for accrued benefits may be granted.  Accordingly, the appellant's claim for accrued benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law is dispositive of a claim, that claim should be denied because of lack of legal entitlement under the law).




ORDER

Service connection for the cause of the Veteran's death is denied. 

Entitlement to accrued benefits is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


